Name: 2014/526/EU: Commission Implementing Decision of 6 August 2014 setting up the Digital Research Infrastructure for the Arts and Humanities as a European Research Infrastructure Consortium (DARIAH ERIC)
 Type: Decision_IMPL
 Subject Matter: legal form of organisations;  civil law;  EU institutions and European civil service;  humanities;  culture and religion;  research and intellectual property
 Date Published: 2014-08-12

 12.8.2014 EN Official Journal of the European Union L 239/64 COMMISSION IMPLEMENTING DECISION of 6 August 2014 setting up the Digital Research Infrastructure for the Arts and Humanities as a European Research Infrastructure Consortium (DARIAH ERIC) (2014/526/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community legal framework for a European Research Infrastructure Consortium (ERIC) (1), and in particular point (a) of Article 6(1) thereof, Whereas: (1) Austria, Belgium, Croatia, Cyprus, Denmark, France, Germany, Greece, Ireland, Italy, Luxembourg, Malta, the Netherlands, Serbia and Slovenia requested the Commission to set up the Digital Research Infrastructure for the Arts and Humanities Research Infrastructure as a European Research Infrastructure Consortium (hereinafter DARIAH ERIC). (2) France has been chosen by Austria, Belgium, Croatia, Cyprus, Denmark, Germany, Greece, Ireland, Italy, Luxembourg, Malta, the Netherlands, Serbia and Slovenia as the Host Member State of DARIAH ERIC. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 20 of Regulation (EC) No 723/2009, HAS ADOPTED THIS DECISION: Article 1 1. The Digital Research Infrastructure for the Arts and Humanities as a European Research Infrastructure Consortium (DARIAH ERIC) is hereby established. 2. The Statutes of DARIAH ERIC are set out in the Annex. The Statutes shall be kept up to date and made publicly available on the website of DARIAH ERIC and at its statutory seat. 3. The essential elements of the Statutes for which amendments shall require approval by the Commission in accordance with Article 11(1) of Regulation (EC) No 723/2009 are provided for in Articles 1, 2, 23 30. Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. Done at Brussels, 6 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 206, 8.8.2009, p. 1. ANNEX STATUTES OF DARIAH ERIC AUSTRIA, BELGIUM, CROATIA, CYPRUS, DENMARK, FRANCE, GERMANY, GREECE, IRELAND, ITALY, LUXEMBOURG, MALTA, THE NETHERLANDS, SERBIA, SLOVENIA, Hereinafter referred to as The Founding Members RECOGNISING the important role for Observers and Cooperating Partners of DARIAH ERIC; WISHING to support the arts and humanities in Europe; WISHING to create a state of the art infrastructure for digitally enabled research across the arts and humanities; HAVING IN MIND the results of the DARIAH Preparatory Phase Project, funded by the European Commission under the Grant Agreement No 211583; REQUESTING the European Commission to establish the Digital Research Infrastructure for the Arts and Humanities as a European Research Infrastructure Consortium (DARIAH ERIC); HAVE THEREFORE AGREED ON THE FOLLOWING PROVISIONS: CHAPTER 1 GENERAL PROVISIONS Article 1 Name, seat, location and working language 1. There shall be a European Research Infrastructure called the Digital Research Infrastructure for the Arts and Humanities, hereinafter referred to as DARIAH. 2. DARIAH shall have the legal form of a European Research Infrastructure Consortium (ERIC) incorporated under the provision of Regulation (EC) No 723/2009 and be named DARIAH ERIC. 3. DARIAH ERIC shall be a distributed research infrastructure. Its activities shall be carried out through the Virtual Competency Centres. 4. The statutory seat of DARIAH ERIC shall be in Paris, France. 5. The working language of DARIAH ERIC shall be English. These Statutes shall be deemed authentic in English, French and all other official EU languages. No linguistic version shall prevail. Article 2 Objectives, coordination and distribution of activities 1. The mission of DARIAH ERIC shall be to enhance and support digitally-enabled research across the humanities and arts. DARIAH ERIC shall develop, maintain and operate an infrastructure in support of ICT-based research practices. 2. DARIAH ERIC shall work with research and education communities in order to: (a) Explore and apply ICT-based methods and tools to enable new research questions to be asked and old questions to be posed in new ways. (b) Improve research opportunities and outcomes through linking distributed digital source materials. (c) Exchange knowledge, expertise, methodologies and practices across domains and disciplines. 3. The DARIAH-EU Coordination Office (DCO), as defined in Article 3, shall be responsible for the coordination of the activities of DARIAH ERIC. It shall initially have offices in France, Germany and The Netherlands. 4. The description, the organisation and the distribution of the activities of the DARIAH-EU Coordination Office (DCO) shall be decided by the Board of Directors. Article 3 Definitions In these Statutes the following capitalised terms shall have the meaning provided hereafter: Cooperating Partner : An institution, either public or private, which serves a public mission, located on the territory of a Non-Participating Country, which has been accepted by DARIAH ERIC to participate in the work of one or more VCCs, as defined in Article 5 hereof. DARIAH-EU Coordination Office (DCO) : A unit, which is responsible for the coordination of the activities of DARIAH ERIC. It supports and integrates all levels of DARIAH ERIC (General Assembly, Scientific Board, Board of Directors, Senior Management Team, National Coordinator Committee and the Joint Research Committee). In its role as coordinator, the DCO oversees the interactions with all DARIAH ERIC partners and boards and takes on a variety of vertical tasks (e.g. controlling administrative procedures) and horizontal tasks (e.g. central services, overall financing, legal and tax requirements, transfer of skills and knowledge). National Coordinating Institution : An institution appointed by each Member and Observer to coordinate national DARIAH activities. National Coordinator : A person appointed by each Member or each Observer, who is responsible for the preparation of the national DARIAH roadmap and national in-kind contributions. Partner Institution : An institution, either public or private, which serves a public mission, which has been accepted by DARIAH ERIC to participate in the work of one or more VCCs. VCC : A Virtual Competency Centre is a virtual team, made up of people from Partner Institutions, to undertake the operational activities of DARIAH ERIC. VCC Chair : A Partner Institution which leads the activities of one VCC and which is appointed by the Board of Directors. VCC Head : The person recommended by the VCC Chair and appointed by the Board of Directors as responsible for the coordination of the VCC activities. CHAPTER 2 MEMBERSHIP, OBSERVERSHIP, PARTNERSHIP Article 4 Members, Observers and Cooperating Partners 1. Member States, associated countries, third countries other than associated countries and intergovernmental organisations shall have the right to become Members of DARIAH ERIC, subject to the formalities provided for herein and the decisions of the General Assembly. 2. Member States, associated countries, third countries other than associated countries and intergovernmental organisations may become Observers in DARIAH ERIC, subject to the formalities provided for herein and the decisions of the General Assembly. 3. DARIAH ERIC shall have at least a Member State and two other countries that are either Member States or associated countries as Members. 4. Member States or associated countries shall hold jointly the majority of the voting rights in the General Assembly. 5. Members shall appoint national public institutions or private institutions with a public service mission as National Coordinating Institutions, as listed in Annex I. National Coordinating Institutions shall represent the Members in the operations of DARIAH ERIC. 6. Observers shall appoint national public institutions or private institutions with a public service mission as National Coordinating Institutions, as listed in Annex I. National Coordinating Institutions shall represent the Observers in the operations of DARIAH ERIC. 7. Members, Observers and their representing entities are listed in Annex I. The Members at the time of submission of the ERIC application shall be referred to as Founding Members. 8. DARIAH ERIC may conclude agreements with Cooperating Partners. Article 5 Admission of Members, Observers and Cooperating Partners 1. Any State or intergovernmental organisation interested in becoming a Member, Observer, or any institution interested in becoming a Cooperating Partner, shall apply in writing to DARIAH ERIC. 2. Members and Observers must include in the application the name of the National Coordinating Institution who shall coordinate national DARIAH activities. 3. The Board of Directors shall forward the application to the General Assembly, with a recommendation for the acceptance or not of the applicant. 4. The General Assembly shall decide on the acceptance of the new Member, Observer or Cooperating Partner. 5. DARIAH ERIC and the Cooperating Partner shall enter into a binding agreement, defining the framework of the cooperation, based on the recommendations of the General Assembly, for a period of at least two years, at the end of which the cooperation shall be evaluated. Article 6 Termination of Member or Observer status 1. If the General Assembly decides that a Member or an Observer is acting in serious breach of the Statutes and the Internal Rules of Procedure, and if the Member or Observer has failed to rectify such breach within a period of six months, the General Assembly may decide to expel the defaulting Member or Observer. 2. The vote of the defaulting Member shall not be counted for the decision. 3. The defaulting Member or Observer shall have the right to explain to the General Assembly its position, before the General Assembly makes any decision on the issue. 4. Within the first five years of the membership or observership of DARIAH ERIC, no Member or Observer may withdraw unless exceptionally agreed otherwise by the General Assembly. 5. Members or Observers who do not initially commit for five years shall sign a statement specifying the shorter period which shall be recorded by the General Assembly when deciding on the acceptance in accordance with Article 5(4). 6. After the first five years of the membership or observership of DARIAH ERIC, a Member or Observer may withdraw with a notification of at least six months, prior to the effective date of the withdrawal. 7. The Member or Observer wishing to withdraw shall be required to pay in full its financial obligations for the whole financial year of withdrawal. CHAPTER 3 RIGHTS AND OBLIGATIONS OF MEMBERS, OBSERVERS AND COOPERATING PARTNERS Article 7 Members 1. Members in DARIAH ERIC may use all tools and services and participate in all activities. They shall have the right to participate and vote in the General Assembly. Their Partner Institutions shall have the right to chair a VCC, subject to the procedure provided herein. 2. Members shall pay their annual contribution to the DARIAH ERIC budget, based on principles and the method of calculation provided in Article 18(1) and in Annex II hereof. 3. The Board of Directors shall recommend the contribution of an Intergovernmental Organisation and countries not recognised by the Council of Europe to the General Assembly for approval. Article 8 Observers 1. Observers in DARIAH ERIC may use all tools and services and participate in all activities. Additionally, Observers may be present and take the floor in all General Assembly meetings but without voting rights. 2. Observers shall pay their annual contribution to the DARIAH ERIC budget, based on principles and the method of calculation provided in Article 18(1) and in Annex II hereof. 3. The Board of Directors shall recommend the contribution of an Intergovernmental Organisation and countries not recognised by the Council of Europe to the General Assembly for approval. Article 9 Cooperating Partners The binding agreement as described in Article 5(5) shall specify the rights and obligations of the Cooperating Partner. CHAPTER 4 GOVERNANCE Article 10 General Assembly 1. The General Assembly shall be the governing body of DARIAH ERIC and shall be composed of representatives of the Members of DARIAH ERIC. Representatives of the Observers of DARIAH ERIC may be present and take the floor in all General Assembly meetings, but without voting rights. 2. Each entity representing a Member or an Observer shall nominate one official representative. Additionally, each Member or each Observer may bring their National Coordinator or other experts. Each delegation of Members or Observers may consist of up to three persons. 3. Each Member or each delegation of Members shall carry one single vote. 4. The votes of Members in default of paying their contribution on the day of the General Assembly meeting shall be suspended. 5. Member States and associated countries shall always have the majority of votes in the General Assembly. In case extra voting rights are necessary to implement this provision, the allocation of such extra voting rights shall be given effect with a decision of the General Assembly. 6. The General Assembly shall elect its Chair and its Vice-Chair by simple majority of the votes, among its Members, for a three year term, renewable. The Vice-Chair shall substitute the Chair in his/her absence and in case of conflict of interest. The Chair, or a person authorised by the Chair, shall be responsible for updating Annex I, so there shall be at all times an accurate list of the Members, Observers and their representing entities. 7. The General Assembly shall meet annually in an ordinary meeting or in a repeat meeting if the ordinary meeting has been adjourned, and may hold extra meetings. 8. The operational details of organising any kind of General Assembly meeting (such as ordinary meetings, repeat meetings, extra meetings, representation at meetings, invitation deadlines, agendas, minutes etc.) shall be stated in the Internal Rules of Procedure. 9. In an Ordinary Meeting, if at least two thirds of the Members, who are entitled to vote, are present or represented, the quorum requirement shall be met. In a repeat meeting of the General Assembly, the quorum shall be considered met, irrespective of the number of Members present or represented. 10. A simple majority shall be formed when the count of votes cast in favour of the decision is higher than the count of votes cast against. Decisions may be subject to additional majority conditions as set out in paragraphs 13 to 17. 11. The General Assembly shall validly: (a) hold a meeting only if the quorum requirements have been met; (b) make a decision only if the majority requirements have been met. 12. On all items, the General Assembly shall use their best efforts to achieve consensus. Failing consensus, the General Assembly shall decide the issues in accordance with the weighted voting system as defined in paragraphs 13 to 17. 13. The General Assembly, with simple majority, shall: (a) accept new Members, Observers, and Cooperating Partners; (b) approve the financial reports and the annual activity report; (c) appoint or dismiss members of the Scientific Board; (d) extend the duration of DARIAH ERIC; (e) appoint the auditors; (f) accept an exceptional withdrawal of a Member or an Observer. 14. The General Assembly, with simple majority including the positive vote of the Members representing at least fifty per cent of the annual DARIAH ERIC contributions as defined in Article 18(1) and in Annex II, shall: (a) have the right to amend the budget at any time and may amend all appropriations and calculations of contributions according to the principles described in Annex II; (b) approve the strategic orientation and the activity programme including each VCC programme and budget; (c) appoint or dismiss a director at any time, according to the rules that it has defined. 15. Without prejudice to Article 9(3) of Regulation (EC) No 723/2009, the General Assembly, with simple majority including the positive vote of the Members representing at least seventy five per cent of the annual DARIAH ERIC contributions as defined in Article 18(1) and in Annex II, shall: (a) approve any late addition of an item to the agenda regarding a proposal to amend the Statutes; (b) propose an amendment of the Statutes in accordance with the provisions laid down in Regulation (EC) No 723/2009; (c) adopt the Internal Rules of Procedure; (d) approve the annual budget, including the in-kind contributions, no later than November of the preceding fiscal year. 16. The General Assembly with a unanimous decision shall: (a) expel Members and Observers. The vote of the Member in question shall not be counted for the decision; (b) dissolve DARIAH ERIC; (c) approve an annual increase of the contributions of Members and Observers, which would exceed two percent; (d) approve the DARIAH Data Policy. 17. The General Assembly shall decide on any matter concerning DARIAH ERIC, which is not referred to in the previous paragraphs, in accordance with paragraph 16. 18. The members of the General Assembly shall be bound by the provisions of the Internal Rules of Procedure. Article 11 Scientific Board 1. The Scientific Board shall consist of between five and ten individuals, appointed by the General Assembly, for renewable terms of three years. 2. The Scientific Board shall elect one of its members as the Chair. 3. The Chair shall convene and chair all meetings of the Scientific Board. 4. The General Assembly shall ensure that the members of the Scientific Board have significant experience in the field of arts and humanities including the application of information technology in the arts and humanities. 5. The Scientific Board shall meet annually and provide advice and guidance to the General Assembly and all other DARIAH bodies on scientific and technical matters. 6. The Scientific Board shall prepare an annual report for the General Assembly on current technological and scientific advancements including recommendations for improving the DARIAH infrastructure. 7. The members of the Scientific Board shall be bound by the provisions of the Internal Rules of Procedure. Article 12 Board of Directors 1. The Board of Directors shall be the executive body of DARIAH ERIC and its legal representative. It shall be composed of three directors, appointed by the General Assembly. The directors shall be qualified individuals, with significant experience in the field of arts and humanities including the application of information technology in the arts and humanities. The Board of Directors is accountable to the General Assembly. 2. Each director shall be appointed for a term of up to three years and may be re-appointed. However, no director shall be allowed to serve more than two consecutive terms. 3. In the case that a director resigns or becomes unable to exercise his or her duties, the General Assembly shall appoint another director for the remainder of the former director's term. 4. The Board of Directors shall elect a President amongst its members, for a three year term, renewable, in compliance with Article 12(2). The President shall convene and chair all meetings of the Board of Directors. 5. The Board of Directors shall: (a) provide leadership for DARIAH ERIC and propose its strategic objectives and directions; (b) sign on behalf of DARIAH ERIC all contracts, agreements and other binding documents, after approval of the General Assembly when its agreement is required; (c) represent DARIAH ERIC before all European, international and national authorities and courts and function as its primary contact; (d) ensure the availability of adequate financial resources and prepare the budget; (e) prepare the Internal Rules of Procedure; (f) control the efficiency of DARIAH ERIC's performance in relation to the strategic objectives and directions prescribed by the General Assembly; (g) prepare the annual activity report as outlined in Article 21(1); (h) supervise the Senior Management Team; (i) manage and employ members of the DARIAH-EU Coordination Office (DCO) as outlined in Articles 2(4) and 28(7); (j) approve the creation, amendment (including split, merger or change of focus) or dissolution of VCCs after consultation with the Senior Management Team; (k) appoint or dismiss VCC Chairs and associated VCC Heads after consultation with the Senior Management Team; (l) appoint or dismiss the Chair of the Joint Research Committee after consultation with the Senior Management Team. 6. The members of the Board of Directors shall be bound by the provisions of the Internal Rules of Procedure. Article 13 Senior Management Team 1. There shall be a Senior Management Team that shall be composed of the Chair and the Vice-Chair of the National Coordinator Committee, and the Chair and the Vice-Chair of the Joint Research Committee. Relevant officers of the DARIAH-EU Coordination Office (DCO) and the Chair of the Scientific Board shall be invited to attend Senior Management Team meetings. 2. The Board of Directors shall consult the Senior Management Team for all general matters including drawing up proposals for the General Assembly, establishing and modifying annual work plans related to DARIAH ERIC and ensuring consistence, coherence and stability of the research infrastructure services. 3. The President of the Board of Directors shall convene and chair all meetings of the Senior Management Team. 4. The members of the Senior Management Team shall be bound by the provisions of the Internal Rules of Procedure. Article 14 National Coordinator Committee 1. The National Coordinator Committee shall be one of the two operational organs of DARIAH ERIC. Its aim is to integrate and coordinate national DARIAH activities at the European level. 2. It shall consist of one National Coordinator for each Member and each Observer appointed by that Member or Observer. The National Coordinator shall be appointed for a renewable term of three years. Each Member and each Observer may change their National Coordinator at any time. Relevant officers of the DARIAH-EU Coordination Office (DCO) and the Board of Directors shall be invited to attend the National Coordinator Committee. 3. The National Coordinator Committee shall elect, with simple majority, its Chair and its Vice-Chair among its members, for a renewable term of one year. The Chair and Vice-Chair shall be members of the Senior Management Team where they shall represent the collective view of the National Coordinator Committee. 4. The National Coordinator Committee shall meet ordinarily two times per year. 5. The National Coordinator Committee shall support the Board of Directors, in particular by producing an annual synthesis of the national DARIAH roadmaps of each Member and each Observer. Within the National Coordinator Committee, each National Coordinator shall propose the annual in-kind contributions of each Member and each Observer to the Board of Directors for presentation to the General Assembly for approval in accordance with Article 10(15)(d). 6. The members of the National Coordinator Committee shall be bound by the provisions of the Internal Rules of Procedure. Article 15 Joint Research Committee 1. The Joint Research Committee shall be one of the two operational organs of DARIAH ERIC. Its aim is to organise the scientific and technical integration of DARIAH activities. 2. It shall consist of all the VCC Heads, who shall elect, with simple majority, their Vice-Chair among their members, for a renewable term of one year. The Chair is appointed by the Board of Directors for a renewable term of one year, according to a procedure which shall be stated in the Internal Rules of Procedure. Other relevant officers of the DARIAH-EU Coordination Office (DCO) and the Board of Directors shall be invited to attend the Joint Research Committee. 3. The Chair and Vice-Chair shall be members of the Senior Management Team where they shall represent the collective view of the Joint Research Committee. 4. The Joint Research Committee shall meet ordinarily two times per year. 5. The Joint Research Committee shall support the Board of Directors, in particular by: (a) compiling and assessing any in-kind contributions; (b) producing a Virtual Competency Centres annual plan and report of activities; (c) organising at least one DARIAH general meeting per year with the Member or Observer hosting the DARIAH general meeting and the relevant officers of the DARIAH-EU Coordination Office (DCO). 6. The members of the Joint Research Committee shall be bound by the provisions of the Internal Rules of Procedure. CHAPTER 5 BUDGET Article 16 Preparation and adoption of the budget 1. The Board of Directors with the competent officer of the DARIAH-EU Coordination Office (DCO) shall prepare a draft budget for the next budgetary period, which shall be presented to the General Assembly in the first quarter of the preceding fiscal year. 2. The draft budget shall include all appropriations and a calculation of the Member and Observer contributions for the next budgetary period and a projection of costs and contributions for the following two budgetary periods. 3. If the budget is not adopted for the beginning of the fiscal year the total appropriations which may be entered monthly in DARIAH ERIC should be subject to the limitations of the previous budgetary year. Article 17 Budgetary Period 1. Each DARIAH ERIC fiscal year shall begin on 1 January and shall end on 31 December of each year. 2. The budgetary period shall encompass one fiscal year. Article 18 Cash and In-kind Contributions 1. The contribution of each Member and each Observer shall consist of two parts. One part shall be the cash contribution and the other the in-kind contribution. These two parts contribute to a percentage of the annual cash budget and the annual in-kind budget of DARIAH ERIC, and shall be based on the GDP figures of each country. The principles and the method of calculation are provided in Annex II. 2. Members and Observers shall be responsible for the transfer of the cash contribution to DARIAH ERIC. 3. In-kind contribution shall be any agreed non-cash contribution to the DARIAH ERIC budget. 4. Any in-kind contribution shall be compiled and assessed by the Joint Research Committee, which shall consult the Senior Management Team in case of difficulties. 5. The Internal Rules of Procedure shall set out the procedure for the evaluation of in-kind contributions. CHAPTER 6 VIRTUAL COMPETENCY CENTRES Article 19 Virtual Competency Centres 1. DARIAH ERIC shall organise its operation around Virtual Competency Centres (VCCs), each of which shall address particular areas of expertise. 2. Each Partner Institution may participate as a contributor in the work of more than one VCC. Article 20 Virtual Competency Centres Chair 1. Only Partner Institutions from Members may chair a VCC. 2. Any Partner Institution, in accordance with Article 20(1), wishing to chair a VCC shall apply to the Board of Directors. The application shall include the name(s) of the VCC Head(s). 3. After consultation with the Senior Management Team, the Board of Directors shall appoint one or more Partner Institution(s) as Chair of the VCC, and shall appoint the associated VCC Head(s). 4. Partner Institution(s) appointed by the Board of Directors as Chair of a VCC shall be bound by the provisions of the Internal Rules of Procedure. CHAPTER 7 REPORTING, ACCOUNTS AND AUDITING Article 21 Reporting 1. DARIAH ERIC shall produce an annual activity report, containing in particular the scientific, operational and financial aspects of its activities. The report shall be presented to the General Assembly by the Board of Directors, for approval, and transmitted to the European Commission and relevant public authorities within six months from the end of the corresponding financial year. This report shall be made publicly available. 2. The ERIC shall inform the European Commission of any circumstances which threaten to seriously jeopardise the achievement of DARIAH ERIC tasks or hinder DARIAH ERIC from fulfilling requirements laid down in Regulation (EC) No 723/2009. Article 22 Accounts and Auditing DARIAH ERIC shall be subject to the requirements of the law of the Host State as regards preparation, filing, auditing and publication of accounts. CHAPTER 8 POLICIES Article 23 Procurement policy and VAT exemption 1. DARIAH ERIC shall follow the principles of relevant European Union Public Procurement Directives and subsequent applicable national legislation. 2. Procurement by Members and Observers concerning DARIAH ERIC activities shall be done in such a way that due consideration is given to DARIAH ERIC needs, technical requirements and specifications issued by the relevant bodies. 3. VAT exemption based on Articles 143(1)(g) and 151(1)(b) of Council Directive 2006/112/EC (1) and in accordance with Articles 50 and 51 of Council Implementing Regulation (EU) No 282/2011 (2), shall be limited to the value added tax for such goods and services which are for official use by DARIAH ERIC, exceed the value of EUR 150, and are wholly paid and procured by DARIAH ERIC. Procurement by individual Members shall not benefit from these exemptions. 4. VAT exemption shall apply to non-economic activities, not to economic activities. 5. VAT exemption shall be applied to goods and services for the scientific, technical and administrative operations undertaken by DARIAH ERIC in line with its principal tasks. This also includes expenses for conferences, workshops and meetings directly linked to the official activities of DARIAH ERIC. However travel and accommodation expenses shall not be covered by VAT exemption. Article 24 Liability 1. DARIAH ERIC shall be liable for its debts. 2. DARIAH ERIC Members shall be liable up to their respective annual contributions provided to DARIAH ERIC, unless they have signed a statement undertaking additional liability for DARIAH ERIC debts. 3. The Board of Directors shall negotiate and sign an appropriate insurance policy on behalf of DARIAH ERIC. Article 25 Access policy 1. The tools and services offered by DARIAH ERIC shall in principle be freely available for use by the scientific and educational community. 2. The General Assembly may decide that some services shall be offered against a fee and shall specify the conditions in the Internal Rules of Procedure. Article 26 Scientific Evaluation and Dissemination Policy 1. DARIAH ERIC shall be operating an infrastructure with no limitations on access based on time, space or other considerations, in principle, free to the scientific and educational community. 2. If for any reason access must be restricted, either temporarily or permanently, access may only be provided after peer review on the basis of excellence and best practices. The General Assembly, following consultation with the Scientific Board, shall adopt the necessary implementing rules. 3. DARIAH ERIC shall take all appropriate action to promote the infrastructure and its use by researchers. 4. Such actions may include, among others, the creation of a web portal, the issuing of a newsletter, the organisation of and participation in conferences and workshops, etc. Article 27 Intellectual Property Rights, Data Policy and Protection of privacy 1. Intellectual Property shall be governed by the national legislation of the Members or Observers and by international agreements to which Members or Observers are parties. 2. Generally open source and open access principles shall be favoured. 3. A DARIAH Data policy shall be developed and shall be approved by the General Assembly. 4. Use and collection of DARIAH ERIC data shall be subject to European and national laws of data privacy. Article 28 Employment Policy 1. DARIAH ERIC is an equal opportunity employer. 2. Employment contracts shall follow the national laws of the country in which the staff is employed. 3. DARIAH ERIC shall not discriminate in any way between directly employed and seconded personnel. 4. DARIAH ERIC shall advertise all vacancies and shall set an adequate time-period for the receipt of applications. 5. DARIAH ERIC shall not offer any position to any applicant before the lapse of the above mentioned time period. 6. DARIAH ERIC shall not offer any position to any person who cannot lawfully accept employment in the European Union and/or the Host State and/or at the place of employment according to European Union and local legislation. 7. The Board of Directors shall be responsible for the hiring of personnel and shall be assisted by the DARIAH-EU Coordination Office (DCO). CHAPTER 9 DURATION, WINDING UP, DISPUTES, SET UP PROVISIONS Article 29 Duration The duration of DARIAH ERIC shall be 20 years, renewable according to the majority rule defined in Article 10(13)(d). Article 30 Amendment, winding up 1. Amendment proposals may be submitted to the General Assembly by any Member, by the Board of Directors and by the Scientific Board. 2. Amendment proposals shall be included in the items on the agenda communicated with the invitation to the General Assembly. 3. The Annexes may be updated by the General Assembly without constituting an amendment of the Statutes. 4. The winding up of DARIAH ERIC shall follow a decision of the General Assembly in accordance with Article 10(16)(b). 5. Without undue delay and in any event within 10 days after adoption of the decision to wind up DARIAH ERIC, DARIAH ERIC shall notify the European Commission about the decision. 6. Assets remaining after payment of DARIAH ERIC debts shall be apportioned among the Members in proportion to their accumulated annual contribution to DARIAH ERIC. Liabilities remaining after including DARIAH ERIC assets shall be apportioned among the Members, in accordance with Article 24(2). 7. Without undue delay and in any event within 10 days of the closure of the winding up procedure, DARIAH ERIC shall notify the Commission thereof. 8. DARIAH ERIC shall cease to exist on the day on which the European Commission publishes the appropriate notice in the Official Journal of the European Union. Article 31 Applicable Law DARIAH ERIC shall be governed, by precedence: a. by Union law, in particular Regulation (EC) No 723/2009; b. by the law of the Host State in case of a matter not covered, or only partly covered, by Union law; c. by these Statutes and their implementing rules. Article 32 Disputes 1. The Court of Justice of the European Union shall have jurisdiction over litigation among the Members and Observers in relation to DARIAH ERIC, between the Members, Observers and DARIAH ERIC and over any litigation to which the European Union is a party. 2. European Union legislation on jurisdiction shall apply to disputes between DARIAH ERIC and third parties. In cases not covered by European Union legislation, the law of the Host State shall determine the competent jurisdiction for the resolution of such disputes. Article 33 Availability of Statutes The Statutes shall be kept up to date and made publicly available on the DARIAH ERIC website and at the statutory seat. Article 34 Setting-up provisions 1. A constitutional meeting of the General Assembly shall be called by the Host State as soon as possible but no later than forty-five calendar days after the Commission decision setting up DARIAH ERIC enters into force. 2. The Host State shall notify the Founding Members of any specific urgent legal action that needs to be taken on behalf of DARIAH ERIC before the constitutional meeting is held. Unless a Founding Member objects within five working days after being notified, the legal action shall be carried out by a person duly authorised by the Host State. (1) Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (OJ L 347, 11.12.2006, p. 1). (2) Council Implementing Regulation (EU) No 282/2011 of 15 March 2011 laying down implementing measures for Directive 2006/112/EC on the common system of value added tax (OJ L 77, 23.3.2011, p. 1). ANNEX I LIST OF MEMBERS AND OBSERVERS (Last updated: 11 June 2014) Members Country or Intergovernmental organisation Representing entity National Coordinating Institution Austria Austrian Ministry of Science and Research Austrian Academy of Sciences  Institute for Corpus Linguistics and Text Technology (ICLTT) Belgium Belgian Science Policy Office Ghent Centre for Digital Humanities (University of Ghent) Croatia Ministry of Science, Education and Sports Institute of Ethnology and Folklore Research Cyprus Digital Champion of Cyprus, Ministry of Energy, Commerce, Industry and Tourism Cyprus University of Technology in Limassol Denmark Danish Agency for Science, Technology and Innovation Danish Digital Humanities Laboratory France Centre National de la Recherche Scientifique Huma-Num (Centre National de la Recherche Scientifique) Germany German Federal Ministry of Education and Research Georg-August-UniversitÃ ¤t GÃ ¶ttingen Greece General Secretariat for Research and Technology/Ministry of Education and Religious Affairs Academy of Athens Ireland Irish Research Council National University of Ireland Maynooth Italy MIUR-Ministry of Education, University and Research National Research Council of Italy Luxembourg MinistÃ ¨re de l'Enseignement supÃ ©rieur et de la Recherche Centre Virtuel de la Connaissance sur l'Europe Malta Ministry for Education and Employment Malta Libraries Council The Netherlands Netherlands Organisation for Scientific Research Data Archiving and Networked Services Serbia Ministry of Culture and Information Belgrade Center for Digital Humanities Slovenia Ministry of Education, Science and Sport InÃ ¡titut za novejÃ ¡o zgodovino/Institute of Contemporary History Observers Country or Intergovernmental organisation Representing entity National Coordinating Institution ANNEX II PRINCIPLES FOR CALCULATION OF CONTRIBUTIONS 1. The annual cash and in-kind contributions of Members and Observers shall be determined using the following variables: (a) Scale of contribution; (b) DARIAH unit of ownership, in short: DARIAH unit; (c) Cash budget; (d) In-kind budget; (e) The Members and Observers selected by the General Assembly to calculate the DARIAH unit. 2. The scale of contribution for a country shall be calculated with the following formula: divide the GDP of the country by the sum of the GDPs of the Council of Europe Member States, and then round the scale of contribution to two figures after the decimal point. For countries that join DARIAH ERIC as Observers, their scale of contribution shall be half of what it would have been if they had joined as Members. 3. The DARIAH unit for the cash budget (x) shall be calculated with the following formula: divide the cash budget by the sum of the scales of contribution of the Members and Observers selected by the General Assembly to calculate the DARIAH unit for the cash budget. 4. The DARIAH unit for the in-kind budget (y) shall be calculated with the following formula: divide the in-kind budget by the sum of the scales of contribution of the Members and Observers selected by the General Assembly to calculate the DARIAH unit for the in-kind budget. 5. Contributions for cash and in-kind shall be calculated according to the following formula: (a) Cash contribution : The scale of contribution for a country is multiplied by the DARIAH unit for cash (x), and the result is then rounded up the nearest hundred euro. (b) In-kind contribution : The scale of contribution for a country is multiplied by DARIAH unit for in-kind (y), and the result is then rounded up to the nearest thousand euro. 6. The General Assembly may change the cash and in-kind budgets every year, and the reference GDP after three years, in accordance with the weighted voting system as defined in Articles 10(14) and 10(16). 7. If the General Assembly does not change the variables of the budget (as described in principle 1 above), the annual contribution shall be the contribution of the previous year with an annual increase of two per cent to compensate for inflation and increase in costs. 8. Intergovernmental organisations shall pay the contribution according to their status as Member or Observers. 9. The contribution for entities joining during the course of a year shall be proportional to the number of remaining months in that year, starting on the first day of the month of joining. 10. The annual contribution for Members or Observers not initially committing for five years shall be raised by twenty five per cent, as long as the commitment for the remaining period has not been made. If a commitment for the remaining part of the five years is made or if the Member or the Observer stays for five years, arrangements shall be made to ensure that the Member or the Observer shall not pay more in total than the standard contribution for those five years. ANNEX III PROVISIONAL BUDGET AND CONTRIBUTIONS Countries Length of Commitment Estimated Cash Year 1 (1) (EUR) Estimated In-kind Year 1 (1) (EUR) Estimated Total Year 1 (EUR) Austria (2) 3 years 28 250,00 231 250,00 259 500,00 Belgium 5 years 27 700,00 227 000,00 254 700,00 Croatia 5 years 3 400,00 28 000,00 31 400,00 Cyprus 5 years 1 300,00 11 000,00 12 300,00 Denmark 5 years 18 000,00 147 000,00 165 000,00 France 5 years 149 200,00 1 221 000,00 1 370 200,00 Germany (2) until 26.2.2016 242 125,00 1 981 250,00 2 223 375,00 Greece 5 years 15 600,00 128 000,00 143 600,00 Ireland 5 years 11 800,00 96 000,00 107 800,00 Italy 5 years 118 100,00 966 000,00 1 084 100,00 Luxembourg 5 years 3 200,00 26 000,00 29 200,00 Malta 5 years 500,00 4 000,00 4 500,00 The Netherlands 5 years 45 100,00 369 000,00 414 100,00 Serbia 5 years 2 500,00 21 000,00 23 500,00 Slovenia 5 years 2 700,00 23 000,00 25 700,00 Total 669 475,00 5 479 500,00 6 148 975,00 (1) In the following years, the annual contribution is the contribution of the previous year with an annual increase of 2 % cent to compensate for inflation and increase in costs (cf. principle 7, Annex II). (2) As the length of commitment is less than 5 years the increase of 25 % has been included (cf. principle 10, Annex II).